

116 HR 7530 IH: Protecting Students from Cybercrimes Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7530IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to make grants to assist local educational agencies in developing and implementing plans to address cybersecurity threats or vulnerabilities, and for other purposes.1.Short titleThis Act may be cited as the Protecting Students from Cybercrimes Act.2.FindingsCongress finds the following:(1)Educational institutions across the country are becoming increasingly vulnerable to cyber attacks with the switch to online instruction during the COVID–19 pandemic.(2)Cyber attacks put sensitive and confidential information at risk of disclosure.(3)Increased cyber attacks place sensitive student information, such as student academic achievement records, grades, medical records, and other personal identifiable information at risk.(4)School districts are not sufficiently equipped to prevent damaging cyber attacks. Increased funding and guidance from the Federal Government are needed to adequately prepare for and defend against potential cyber attacks.(5)Increased Federal funding and guidance will give school districts the ability to reduce their risk and exposure to cyber attacks.(6)Increased Federal funding to school districts will enable school district residents to pursue formal education, training, and industry recognized certifications for careers in cybersecurity, which will aid in the prevention and mitigation of the effects of future attacks.(7)Increased Federal funding and guidance will allow school districts, campuses, and institutions of higher education to share information and analysis to prevent future cyber attacks.3.School cybercrime protection grant program(a)EstablishmentThe Attorney General, acting through the Director of the Federal Bureau of Investigation (referred to in this section as the FBI Director), is authorized to make grants to any local educational agency (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or group of local educational agencies to assist in preventing, preparing for, protecting against, and responding to cybercrimes.(b)Use of grant funds(1)LimitationsAny grant awarded under this section shall supplement and not supplant local educational agency or local funds, as applicable, and may not be used—(A)to provide any Federal cost-sharing contribution on behalf of a local educational agency; or(B)for any recreational or social purpose.(2)Approved activities for grantsA local educational agency that receives funds through this grant program shall use such funds for one or more of the following activities:(A)Supporting or enhancing information sharing and analysis organizations.(B)Implementing or coordinating systems and services that use cyber threat indicators (as such term is defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501)) to address cybersecurity threats or vulnerabilities.(C)Preventing, preparing for, protecting against, and responding to cybercrimes, including coordinating with—(i)emergency management elements of the State in which the local educational agency is located, municipality, and local educational agency;(ii)Federal Bureau of Investigation or Department of Homeland Security units, as appropriate;(iii)entities associated with critical infrastructure or key resources;(iv)information sharing and analysis organizations;(v)public safety answering points; or(vi)nongovernmental organizations engaged in cybersecurity research as an information analysis and sharing organization designated by the Federal Bureau of Investigation or the Department of Homeland Security.(D)Establishing programs, such as scholarships or apprenticeships, to provide financial assistance to students served by the local educational agency who—(i)pursue formal education, training, and industry-recognized certifications for careers in cybersecurity as identified by the National Initiative for Cybersecurity Education; and(ii)commit to working for a local educational agency for not less than 2 years.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025.